Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 5 July 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir.
                            Kingston july the 5. 1783
                            
                        
                        The Committee appointed to Confer with me on the Subject of Your Excellencys letter, where of oppinion that
                            by the inclosed Resolve Every Arrangement Respecting the Evacuation and Garrisoning of the Posts on the frontier Was left
                            to the sole direction of Your Excellency; and altho they approved of the proposed Measure for my
                            journey to Canada and my proposition of taking an ingenier with me, they concieved that the Choice of
                            this officer as well as the directions for my transactions in this Affair where to be determined by your Exellency.
                        No more than Seven states being actually represented in Congres, Very litle can be determind. Expenditures
                            of monney particularly can not be Ordered than by Nine states. This beeing the Case the President and Secretary Thomson,
                            Wrote to Mr Morris to provide Without delay the necessary Expenses for my journai by Authority of a
                            former Resolve, by Wich a Proviso is made that in Urgent Occasions the Commander En Chief or the  General may Draw such Sums as Necessity requires.
                        The Moment my Aide de Camp Arrives I Shall Set out to recieve Your Exellencys Directions. With the Greatest
                            Respect I have the honor to be Sir Your Exellencys most Obedient humble servant
                        
                            steuben
                        
                    